Title: To James Madison from Richard Cutts, 31 July 1815
From: Cutts, Richard
To: Madison, James


                    
                        Dear Sir:
                        Boston, July 31st, 1815
                    
                    A vessel has just arrived in a short passage from Liverpool bringing London papers to the twenty-fourth of June containing the official accounts of a most bloody battle fought on the fifteenth, sixteenth and seventeenth of June between Bonaparte and the allied armys under Wellington—the two first days Bonaparte was successful, on the third was defeated and obliged to retreat leaving between fifty-thousand and sixty-thousand men killed and wounded on the field of battle. The British are said to have lost thirteen generals killed and wounded. Jerome Bonaparte was killed.
                    A handbill is now publishing, giving the official account of the battle—the printer (as it is long) is fearful he will not be able to get it out before the mail closes. I have given you this hasty sketch—least I should not be able to get a handbill in time. The Postmaster will delay the mail a short time for me to ⟨forward?⟩ one. Yours with great respect and esteem,
                    
                        
                            Richard Cutts
                        
                    
                    
                        P. S. The news from Brest is that the French gained a glorious victory.
                    
                